Citation Nr: 0900930	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  02-08 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent from October 30, 1996, through August 21, 2002, and 
for a rating in excess of 20 percent from August 22, 2002, 
for peripheral neuropathy of the right leg, based on an 
initial award.  

2.  Entitlement to a disability rating in excess of 10 
percent from October 30, 1996, through August 21, 2002, and 
for a rating in excess of 20 percent from August 22, 2002, 
for peripheral neuropathy of the left leg, based on an 
initial award.  

3.  Entitlement to a disability rating in excess of 10 
percent for glaucoma with diabetic retinopathy, based on an 
initial award.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee, 
based on an initial award.  

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee, 
based on an initial award.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson requires that the claims 
not be construed as claims for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) are not applicable to the present claims.

The issue of an initial evaluation in excess of 10 percent 
for service-connected glaucoma with diabetic retinopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  From October 30, 1996, through August 21, 2002, 
peripheral neuropathy of the right leg was manifest by no 
more than mild symptoms.

3.  From August 22, 2002, peripheral neuropathy of the right 
leg is manifest by no more than moderate symptoms.

4.  From October 30, 1996, through August 21, 2002, 
peripheral neuropathy of the left leg was manifest by no more 
than mild symptoms.

5.  From August 22, 2002, peripheral neuropathy of the left 
leg is manifest by no more than moderate symptoms.

6.  Degenerative joint disease of the right knee is manifest 
by full extension, flexion to 105 degrees, painful motion, 
and stable ligaments.

7.  Degenerative joint disease of the left knee is manifest 
by full extension, flexion to 105 degrees, painful motion, 
and stable ligaments.


CONCLUSIONS OF LAW

1.  From October 30, 1996, through August 21, 2002, the 
criteria for an evaluation in excess of 10 percent for 
peripheral neuropathy of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8520 (2008).

2.  From August 22, 2002, the criteria for an evaluation in 
excess of 20 percent for peripheral neuropathy of the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 
(2008).
3.  From October 30, 1996, through August 21, 2002, the 
criteria for an evaluation in excess of 10 percent for 
peripheral neuropathy of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8520 (2008).

4.  From August 22, 2002, the criteria for an evaluation in 
excess of 20 percent for peripheral neuropathy of the left 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 
(2008).

5.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

6.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such 
notice was provided in correspondence dated in March 2006.

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
veteran voiced disagreement with the assigned ratings for 
peripheral neuropathy of the right and left legs, glaucoma 
and diabetic retinopathy, and degenerative joint disease of 
the right and left knees in a notice of disagreement, no 
further duty to inform the veteran of the requirements of 
VCAA exists.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in a supplemental statement of 
the case issued in September 2008.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Peripheral Neuropathy of the Right and Left Legs

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2008)

852
0
Paralysis of: Sciatic Nerve
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2008)

In this case, a VA kinesiotherapy consult from October 1999 
shows that the veteran had a normal active range of motion 
and strength levels of 3+/5 grossly in his lower quads and 
hamstrings.  During a VA diabetic foot check in April 2001, 
the veteran was unable to sense a monofilament on at least 
one part of his feet bilaterally.  On VA examination in 
April 2001, the veteran reported that his legs would give out 
and buckle suddenly when he walked.  The examiner observed 
that the veteran's femoral pulses were full, but he could not 
detect any definite pulses from the popliteals distally.  
Motor strength and tone were noted to be normal in the 
extremities.  It was also noted that pinprick was diminished 
in both feet, vibratory sensation was absent in the feet, and 
deep tendon reflexes were trace throughout.

The veteran reported numbness and tingling in both of his 
legs on VA examination in August 2002.  He also stated that 
he had burning pain in both of his soles.  The examiner 
observed that the veteran's gait was normal, even though he 
could not walk in a tandem gait.  Straight leg raising sign 
was negative.  The examiner opined that the veteran had 
appropriate strength, but he had distal sensory loss in all 
four extremities for pain, touch, and vibration.  Achilles 
reflexes were also absent, bilaterally.  A midline ataxia due 
to decreased proprioception in the feet was noted.

During a VA examination in September 2006, the examiner 
stated that the veteran's motor system demonstrated a normal 
muscle mass, tone, and strength.  The veteran demonstrated 
impairment in standing in Romberg's position, impairment in 
tandem walking, and difficulty with walking on a flat 
surface.  The veteran needed a walking cane for support.  
Primary sensation demonstrated a decrease in sensation in a 
stocking pattern about midway between the ankle and knee in 
both lower extremities.  It was noted that the ankle jerk 
reflexes were absent, and the knee jerks were 2+.  The 
examiner described the veteran's disorder as a mild 
predominantly sensory peripheral neuropathy which affected 
both lower extremities.  The examiner further stated that the 
impact on the veteran's activities daily living primarily 
concerned the veteran's ability to walk; the veteran was at 
risk for falls because of his loss of proprioception.

Based on the evidence of record, the Board finds that prior 
to August 22, 2002, a rating in excess of 10 percent for 
either leg for peripheral neuropathy is not warranted.  
Although the veteran reported that his legs would buckle and 
give way during an April 2001 VA examination, the examiner 
noted that the veteran still had a deep tendon reflex, some 
sensation to pinprick, and normal motor tone and strength.  
An earlier VA treatment note showed that the veteran had 
strength of 3+/5 and normal range of motion in his lower 
extremities.  Thus, prior to August 22, 2002, his peripheral 
neuropathy in both legs is best described as resulting in no 
more than mild impairment.  Under Diagnostic Code 8520, a 10 
percent evaluation is warranted for mild symptoms due to the 
sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

However, after August 22, 2002, a rating of 20 percent, but 
no higher, is appropriate for each leg due to peripheral 
neuropathy.  The August 2002 and September 2006 VA 
examination results indicate that the veteran's peripheral 
neuropathy had worsened since his April 2001 VA examination.  
The veteran reported that he was experiencing burning pain in 
his soles, and the examiner noted that due to the peripheral 
neuropathy, the veteran had to use a cane to ambulate.  
Considering the examiner's observations in the August 2002 
and September 2006 VA examinations, the veteran's peripheral 
neuropathy in both legs is best described as moderate, 
inasmuch as he suffered loss of reflexes, sensory 
disturbance, and some degree of pain.  However, even in 
September 2006, the examiner noted that the muscle tone was 
normal; he made no mention of muscle atrophy .  Under 
Diagnostic Code 8520, a 20 percent evaluation is warranted 
for moderate symptoms due to the sciatic nerve.  Therefore, 
from August 22, 2002, a 20 percent evaluation (but no higher) 
is warranted for the service-connected peripheral neuropathy 
in each leg.

The Board has chosen to characterize the veteran's disorder 
under Diagnostic Code 8520 as the September 2006 VA examiner 
related the veteran's symptoms to the sciatic nerve.  The 
Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board finds that the service-connected peripheral 
neuropathy is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards at any time during the pendency of the evaluation 
period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
notes that the disorder has not necessitated frequent periods 
of hospitalization.  The Board finds that there is no 
objective evidence that the peripheral neuropathy has 
resulted in marked interference with his employment.  
Although the veteran has reported pain, numbness, and 
tingling in his legs, pain and some degree of interference 
with employment are taken into account within the regular 
evaluation criteria.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Degenerative Joint Disease of the Right and Left Knees

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)

526
0
Leg, limitation of flexion of:

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)

 
38 C.F.R. § 4.71, plate 2 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).
In December 1996, the veteran complained of bilateral knee 
pain to a VA examiner.  He stated that his knee pain had 
gotten progressively worse since 1967.  The examiner observed 
that the veteran had no evidence of instability.  The range 
of motion was listed as 0 to 105 degrees bilaterally.

During a September 1999 VA follow up visit, the veteran 
reported that his left knee would give way, and he had almost 
fallen over.  The veteran was evaluated for a brace.

On VA examination in February 2001, the veteran reported 
bilateral knee pain that was worse in the morning.  He stated 
that his activities of daily living had become a significant 
problem.  He did not use an assistive device at the time, but 
he said that he would like to use a cane.  He reported that 
his knee pain rated a 6 or 7 on a 0 (low) to 10 (high) pain 
scale, and with significant activity, the pain would rate a 
10.  He said that he was limited to less than a half a block 
of walking before he needed to sit down due to knee pain.  
The examiner observed significant patellofemoral crepitance 
and severe disease of his patellofemoral joint.  It was noted 
that both of the veteran's knees were stable to anterior and 
posterior varus valgus stress.  Range of motion in the right 
knee was noted to be from 0 to 90 degrees, and the range of 
motion in the left knee was 0 to 100 degrees.

The veteran reported to a VA examiner in February 2002 that 
his right knee would give way.  The examiner noted that the 
veteran had a full active range of motion in both of his 
knees with stable collateral and cruciate ligaments, and no 
effusion or crepitus.

During VA examination in August 2002, the veteran stated that 
his knee pain had worsened over the previous few years.  He 
also said that his knees would give way.  He said he had 
difficulty going up and down stairs, and he would use a cane 
for ambulation.  He reported an inability to stand for more 
than 10 to 15 minutes, and he related that he could only walk 
about 50 to 100 feet before stopping.  On objective 
examination, the examiner noted that the veteran had a range 
of motion from 0 to 70 degrees bilaterally.  It was observed 
that although the veteran wore hinged knee braces, his knees 
were stable to anterior, posterior, and varus/valgus stress.  
The examiner found pain and crepitation.

In September 2006, a VA examiner stated that the veteran wore 
bilateral knee braces for unknown reasons.  Although the 
veteran used a cane, the examiner opined that the cane was 
required because of unsteadiness due to neuropathy.  The 
veteran said that he experienced daily pain which rated an 8 
on a 0 (low) to 10 (high) pain scale.  He said that prolonged 
standing or sitting exacerbated his symptoms.  He reported 
that he did not experience flare-ups.  The veteran said that 
he was retired from his job, and he said that his retirement 
had nothing to do with his knee disorders.  He reported 
having difficulty cooking, cleaning, and dressing himself.  
The examiner observed that the veteran had full extension in 
both knees, and flexion was to 105 degrees bilaterally.  The 
veteran reported pain throughout the entire range of motion.  
The range of motion findings were not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The examiner said that the knees were very 
stable from a ligamentous standpoint, and he did not 
understand why the veteran was wearing knee braces.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for each knee is not warranted 
throughout the entire period of the appeal.  The Board 
observes that the presence of degenerative arthritis 
confirmed by X-ray reports from September 2006.  Painful 
motion has been observed by VA examiners in February 2001, 
August 2002, and September 2006.  During the course of the 
appeal, the VA exam reports showed full extension of the 
knees consistently.  The most limited flexion shown was in 
the August 2002 VA examination report where the flexion was 
noted to be 70 degrees bilaterally.  Consequently a 10 
percent rating, but no higher, is warranted for degenerative 
arthritis in each knee, as evidenced by painful motion and 
flexion to 70 degrees.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's left or right knee disorders.  The medical 
evidence does not demonstrate any ankylosis (Diagnostic Code 
5256), recurrent subluxation or lateral instability 
(Diagnostic Code 5257), removal of semilunar cartilage 
(Diagnostic Code 5258), impairment of the tibia and fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 
5263).  Therefore, these diagnostic codes are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Finally, the Board finds that the service-connected 
degenerative joint disease of the left and right knees is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the disorder has not necessitated frequent periods of 
hospitalization, and there is no objective evidence that it 
has resulted in marked interference with his employment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a disability rating in excess of 10 percent 
from October 30, 1996, through August 21, 2002, and for a 
rating in excess of 20 percent from August 22, 2002, for 
peripheral neuropathy of the right leg, based on an initial 
award, is denied.  

Entitlement to a disability rating in excess of 10 percent 
from October 30, 1996, through August 21, 2002, and for a 
rating in excess of 20 percent from August 22, 2002, for 
peripheral neuropathy of the left leg, based on an initial 
award, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee, based on an 
initial award, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee, based on an 
initial award, is denied.


REMAND

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

According to 38 C.F.R. § 4.75 (2008), "Ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such special examinations should include 
uncorrected and corrected central visual acuity for distance 
and near, with record of the refraction.  Snellen's test type 
or its equivalent will be used.  Mydriatics should be 
routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded."

According to 38 C.F.R. § 4.76 (2008), "Measurement of the 
visual field will be made when there is disease of the optic 
nerve or when otherwise indicated.  The usual perimetric 
methods will be employed, using a standard perimeter and 3 mm 
white test object.  At least 16 meridians 22 1/2 degrees apart 
will be charted for each eye (See Figure 1. For the 8 
principal meridians, see table III.)  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 .  This type of 
contraction of the visual field reduces the visual efficiency 
to zero.  Where available the examination for form field 
should be supplemented, when indicated, by the use of tangent 
screen or campimeter.  This last test is especially valuable 
in detection of scotoma."

In this case, the Board notes that the veteran has been 
afforded VA compensation and pension examinations in April 
2001, August 2002, and September 2006 which discussed his 
glaucoma and diabetic retinopathy.  However, none of these 
examinations are acceptable for rating purposes as none of 
them performed the necessary tests for evaluating glaucoma 
set forth in 38 C.F.R. §§ 4.75 and 4.76; none of them 
reported the necessary meridians numerically.  Consequently, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the veteran in connection with 
his glaucoma and diabetic retinopathy 
since September 2006.  After the veteran 
has signed the appropriate releases, 
those records not already of record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for 
an appropriate VA ophthalmology 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
specialist.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

This examination should include 
uncorrected and corrected central visual 
acuity for distance and near, with record 
of the refraction.  Snellen's test type 
or its equivalent should be used.  
Mydriatics should be routine, except when 
contraindicated.  Funduscopic and 
ophthalmologic findings must be recorded.

The examination should also include 
measurements of the visual field.  The 
usual perimetric methods should be 
employed, using a standard perimeter and 
3 mm white test object.  At least 16 
meridians 22 1/2 degrees apart must be 
charted for each eye.  The charts should 
be made a part of the report of 
examination.  Not less than 2 recordings, 
and when possible, 3 should be made.  The 
examiner is requested to provide a 
numeric interpretation for each of the 16 
meridians.  Where available the 
examination for form field should be 
supplemented, when indicated, by the use 
of tangent screen or campimeter.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder. The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations. If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


